      Case 5:21-cv-01727-EJD Document 13-1 Filed 03/16/21 Page 1 of 7



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 21-cv-01727-DMR

17                Plaintiff,                  [PROPOSED] ORDER GRANTING
                                              RINGCENTRAL, INC.’S
18         v.                                 ADMINISTRATIVE MOTION TO SEAL

19   RINGCENTRAL, INC.,

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28


                                                                         [PROPOSED] ORDER
                                                                          21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-1 Filed 03/16/21 Page 2 of 7



 1          Before the Court is Defendant-Counterclaimant RingCentral Inc.’s Administrative Motion

 2   To File Under Seal Its Portions of its Counterclaims and Motion for a Temporary Restraining

 3   Order and Order to Show Cause Re Preliminary Injunction. Having considered the Motion and

 4   the Declaration of Tiffany Wan in support thereof, the pleadings on file, and any other relevant

 5   materials, the Administrative Motion to Seal is GRANTED.

 6          IT IS HEREBY ORDERED that RingCentral may file the following materials in which

 7   Zoom asserts a confidentiality interest under seal pursuant to Local Rule 79-5(e):

 8

 9                               Document                     Text to be Sealed

10                    Makagon Declaration                The highlighted text in
                                                         ¶¶ 4–9, 11–14, and 19–21.
11
                      Exhibit 1 to Makagon               The entire document.
12                    Declaration (“SAA”)

13                    Exhibit 3 to the Marlow            The highlighted text.
                      Declaration
14
                      Exhibit 4 to the Marlow            The highlighted text.
15                    Declaration

16                    Exhibit 5 to the Marlow            The highlighted text.
                      Declaration
17
                      Exhibit 6 to the Marlow            The highlighted text.
18                    Declaration

19                    Exhibit 7 to the Marlow            The highlighted text.
                      Declaration
20
                      Exhibit 8 to the Marlow            The highlighted text.
21                    Declaration
22                    RingCentral’s Counterclaims        The highlighted text in ¶ 7
                      Against Zoom Video
23                    Communications, Inc.
24                    RingCentral’s Counterclaims        The highlighted text in ¶ 8
                      Against Zoom Video
25                    Communications, Inc.
26                    RingCentral’s Counterclaims        The highlighted text in ¶ 10
                      Against Zoom Video
27                    Communications, Inc.
28


                                                                                        [PROPOSED] ORDER
                                                  -1-                                         3:21-CV-1727
     Case 5:21-cv-01727-EJD Document 13-1 Filed 03/16/21 Page 3 of 7



 1
                          Document                  Text to be Sealed
 2
                 RingCentral’s Counterclaims   The highlighted text in ¶ 11
 3               Against Zoom Video
                 Communications, Inc.
 4
                 RingCentral’s Counterclaims   The highlighted text in ¶ 12
 5               Against Zoom Video
                 Communications, Inc.
 6
                 RingCentral’s Counterclaims   The highlighted text in ¶ 13
 7               Against Zoom Video
                 Communications, Inc.
 8
                 RingCentral’s Counterclaims   The highlighted text in ¶ 14
 9               Against Zoom Video
                 Communications, Inc.
10
                 RingCentral’s Counterclaims   The highlighted text in ¶ 16
11               Against Zoom Video
                 Communications, Inc.
12
                 RingCentral’s Counterclaims   The highlighted text in ¶ 17
13               Against Zoom Video
                 Communications, Inc.
14
                 RingCentral’s Counterclaims   The highlighted text in ¶ 19
15               Against Zoom Video
                 Communications, Inc.
16
                 RingCentral’s Counterclaims   The highlighted text in ¶ 20
17               Against Zoom Video
                 Communications, Inc.
18
                 RingCentral’s Counterclaims   The highlighted text in ¶ 21
19               Against Zoom Video
                 Communications, Inc.
20
                 RingCentral’s Counterclaims   The highlighted text in ¶ 27
21               Against Zoom Video
                 Communications, Inc.
22
                 RingCentral’s Counterclaims   The highlighted text in ¶ 30
23               Against Zoom Video
                 Communications, Inc.
24
                 RingCentral’s Counterclaims   The highlighted text in ¶ 41
25               Against Zoom Video
                 Communications, Inc.
26
                 RingCentral’s Counterclaims   The highlighted text in
27               Against Zoom Video            ¶¶ 46–48
                 Communications, Inc.
28


                                                                              [PROPOSED] ORDER
                                           --2--                               21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-1 Filed 03/16/21 Page 4 of 7



 1
                                Document                      Text to be Sealed
 2
                      Ringcentral, Inc.’s Ex Parte      The highlighted text at page
 3                    Motion For (1) Temporary          1, lines 10, 19–22; page 2,
                      Restraining Order and (2) Order   lines 10, 12–15, 19, 21–23;
 4                    To Show Cause Re Preliminary      page 3 lines 1–4, 8–9, 16–
                      Injunction; Memorandum Of         19, 21–28; page 4, lines 1–
 5                    Points And Authorities In         22, 24–25; 5, page 5, lines
                      Support Thereof                   2–4, 14–16, 20, 23, 25; page
 6                                                      6, line 19; page 7, lines 14,
                                                        19–20; page 8, lines 10–28;
 7                                                      page 9, lines 1–8, 12–13,
                                                        15–17, 20–25; page 10,
 8                                                      lines 1–7, 9–11, 17–25;
                                                        page 11, lines 6, 9, 10, 18–
 9                                                      19, 21–26; page 12, lines 1–
                                                        7, 9–17, 19–20, 25, note 4;
10                                                      page 13, lines 2–3, 6, 10–
                                                        16, 19–28; page 14, lines 1–
11                                                      4, 11; page 15, lines 17–18.

12

13           IT IS FURTHER ORDERED that the following materials should be sealed and that

14   RingCentral may file the following materials designated as confidential by RingCentral under

15   seal:

16              Document                     Text to be Sealed          Basis for Sealing Document
                                                                           or Portions Thereof
17
      Makagon Declaration               The last date in ¶ 11 at page   The text reflects confidential
18                                      4, line 28–page 5, line 1.      deal terms.

19    Exhibit 1 to Makagon              The highlighted text on         The text reflects a
      Declaration (“SAA”)               page 10                         confidential deal term
20
      Exhibit 1 to Makagon              The highlighted text on         The text reflects a
21    Declaration (“SAA”)               page 13                         confidential deal term

22    Exhibit 1 to Makagon              The highlighted text on         The text reflects confidential
      Declaration (“SAA”)               page 20                         pricing information
23
      Exhibit 1 to Makagon              The highlighted text on         The text reflects confidential
24    Declaration (“SAA”)               page 21                         pricing information

25    Exhibit 1 to Makagon              The highlighted text on         The text reflects confidential
      Declaration (“SAA”)               page 22                         licensing information
26
      Exhibit 1 to Makagon              The highlighted text on         The text reflects a
27    Declaration (“SAA”)               page 31                         confidential deal term

28


                                                                                      [PROPOSED] ORDER
                                                  --3--                                21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13-1 Filed 03/16/21 Page 5 of 7



 1
              Document              Text to be Sealed    Basis for Sealing Document
 2                                                          or Portions Thereof

 3   Exhibit 1 to Makagon      The highlighted text on   The text reflects a
     Declaration (“SAA”)       page 32                   confidential deal term
 4
     Exhibit 1 to Makagon      The highlighted text on   The text reflects a
 5   Declaration (“SAA”)       page 33                   confidential deal term

 6   Exhibit 1 to Makagon      The highlighted text on   The text reflects a
     Declaration (“SAA”)       page 34                   confidential deal term
 7
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
 8   Declaration (“SAA”)       page 37                   pricing information

 9   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 38                   pricing information
10
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
11   Declaration (“SAA”)       page 39                   pricing information

12   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 40                   pricing information
13
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
14   Declaration (“SAA”)       page 41                   pricing information

15   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 48                   pricing information
16
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
17   Declaration (“SAA”)       page 49                   pricing information

18   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 60                   pricing information
19
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
20   Declaration (“SAA”)       page 61                   pricing information
21   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 63                   pricing information
22
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
23   Declaration (“SAA”)       page 64                   pricing information
24   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 65                   pricing information
25
     Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
26   Declaration (“SAA”)       page 66                   pricing information
27   Exhibit 1 to Makagon      The highlighted text on   The text reflects confidential
     Declaration (“SAA”)       page 67                   pricing information
28


                                                                       [PROPOSED] ORDER
                                        --4--                           21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13-1 Filed 03/16/21 Page 6 of 7



 1
              Document                  Text to be Sealed         Basis for Sealing Document
 2                                                                   or Portions Thereof

 3   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 68                        pricing information and a
 4                                                                confidential deal term

 5   Exhibit 1 to Makagon          The highlighted text on        The text reflects a
     Declaration (“SAA”)           page 69                        confidential deal term
 6
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
 7   Declaration (“SAA”)           page 76                        pricing information

 8   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 77                        pricing information
 9
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
10   Declaration (“SAA”)           page 78                        pricing information

11   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 79                        pricing information
12
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
13   Declaration (“SAA”)           page 81                        pricing information

14   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 85                        pricing information
15
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
16   Declaration (“SAA”)           page 86                        pricing information

17   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 87                        pricing information
18
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
19   Declaration (“SAA”)           page 88                        pricing information
20   Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
     Declaration (“SAA”)           page 96                        pricing information
21
     Exhibit 1 to Makagon          The highlighted text on        The text reflects confidential
22   Declaration (“SAA”)           page 97                        pricing information
23   RingCentral’s Counterclaims   The highlighted text in ¶ 8    The text reflects confidential
     Against Zoom Video                                           deal terms
24   Communications, Inc.
25   RingCentral’s Counterclaims   The highlighted text in ¶ 12   The text reflects confidential
     Against Zoom Video                                           deal terms
26   Communications, Inc.
27   RingCentral’s Counterclaims   The highlighted text in ¶ 16   The text reflects confidential
     Against Zoom Video                                           deal terms
28   Communications, Inc.


                                                                                [PROPOSED] ORDER
                                            --5--                                21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-1 Filed 03/16/21 Page 7 of 7



 1
                      Document               Text to be Sealed         Basis for Sealing Document
 2                                                                        or Portions Thereof

 3    RingCentral’s Counterclaims       The highlighted text in ¶ 17   The text reflects confidential
      Against Zoom Video                                               deal terms
 4    Communications, Inc.

 5    RingCentral’s Counterclaims       The highlighted text in ¶ 27   The text reflects confidential
      Against Zoom Video                                               deal terms
 6    Communications, Inc.

 7    RingCentral’s Counterclaims       The highlighted text in ¶ 30   The text reflects confidential
      Against Zoom Video                                               deal terms
 8    Communications, Inc.

 9    RingCentral’s Counterclaims       The highlighted text in ¶ 41   The text reflects confidential
      Against Zoom Video                                               deal terms
10    Communications, Inc.

11    RingCentral’s Counterclaims       The highlighted text in ¶ 46. The text reflects confidential
      Against Zoom Video                                              deal terms
12    Communications, Inc.

13    Ringcentral, Inc.’s Ex Parte      The highlighted text at page The text reflects confidential
      Motion For (1) Temporary          1, lines 11, 21; page 2, line  deal terms.
14    Restraining Order and (2) Order   19; page 3, lines 23–29;
      To Show Cause Re Preliminary      page 4, lines 1–5, 10; page
15    Injunction; Memorandum Of         5, lines 2–3; page 6, line 19;
      Points And Authorities In         page 9, line 5; page 10, lines
16    Support Thereof                   3–6; page 11, lines 10, 18–
                                        19.
17

18

19
              IT IS SO ORDERED.
20

21
      DATED:
22                                                                 HON. DONNA RYU
                                                               United States Magistrate Judge
23

24

25

26

27

28

     4132-7690-9100

                                                                                     [PROPOSED] ORDER
                                                 --6--                                21-CV-01727-DMR
